                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

DAVID CHRISTENSON &
ANNIKEN PROSSER,
                                   Plaintiffs,
        v.                                                             Case No. 20-cv-194

ALEX AZAR, in his capacity as Secretary
of the United States Department of Health
and Human Services,
                             Defendant.
______________________________________________________________________________
             BRIEF IN SUPPORT OF MOTION FOR RECONSIDERATION AND
                ALTERNATIVE MOTION FOR §12929(b) CERTIFICATION
_____________________________________________________________________________________________________________________


                                              INTRODUCTION

        Respectfully, Plaintiff Anniken Prosser files this motion for reconsideration of the Court’s

July 6, 2020, decision denying Plaintiff’s motion for summary judgment related to collateral

estoppel and granting the Secretary’s motion in that regard.1 In addition to/the alternative to

reconsideration, Mrs. Prosser respectfully requests certification under 28 U.S.C. § 1292(b) so that

this important matter can be promptly resolved by the Circuit court.

                                                 DISCUSSION

I. RECONSIDERATION

        Mrs. Prosser acknowledges that motions for reconsideration serve the limited purpose of

correcting manifest errors of law or fact. See Rothwell Cotton Co v. Rosenthal & Co., 827 F.2d

246, 251 (7th Cir. 1987). A “manifest error” is the “wholesale disregard, misapplication, or failure

to recognize controlling precedent.” Oto v. Metro. Life Ins. Co., 244 F.3d 601, 606 (7th Cir. 2000).


1
  By way of background, this is a very important legal issue and the subject of multiple cases
pending in courts across the United States. So far, the Secretary has offered this Court’s decision
in two of those cases to support his claim that collateral estoppel does not apply.
                                                         1

          Case 1:20-cv-00194-WCG Filed 07/20/20 Page 1 of 15 Document 24
As shown herein, the Court committed legal error when it, inter alia, disregarded, misapplied, and

failed to recognize controlling precedent from the Supreme Court that: 1) common law principles

(including collateral estoppel) apply unless a statute “speaks directly” to the issue and reflects

Congress’ intent that the common law no longer apply; 2) the abrogation of common law is

governed by what Congress says in statutes, not what regulations issued by the Secretary say or

whether they are reasonable or not arbitrary; and 3) given the presumption that common law

doctrines remain applicable, the burden of showing that Congress’ intended to abrogate the

common law should have been placed on the party alleging abrogation (i.e., the Secretary, not Mrs.

Prosser).

       As set forth in Astoria Federal Savings and Loan v. Solomino, 501 U.S. 104, 108 (1991),

there is a presumption that common law principles (including collateral estoppel) apply to

administrative decisions when an agency is acting in a “judicial capacity.” As further explained

by the Supreme Court, “statutes which invade the common law are to be read with a presumption

favoring the retention of long-established and familiar principles, except where a statutory purpose

to the contrary is evident.” U.S. v. Texas, 507 U.S. 529, 534 (1993) (internal citations and

quotations omitted) (emphasis added). “In order to abrogate a common-law principle, the statute

must ‘speak directly’ to the question addressed by the common law.” Id. (internal citations and

quotations omitted) (emphasis added).

       In its decision, this Court explicitly concluded that there is no Medicare statute that speaks

directly to the issue of collateral estoppel. See Decision at 9 (“In the absence of statutory language

speaking directly to the doctrine of collateral estoppel …”). Because the Court concluded that no

portion of the Medicare statute “spoke directly” to the issue of collateral estoppel, under U.S. v.

Texas, the presumption of the application of collateral estoppel was not overcome and collateral



                                                  2

        Case 1:20-cv-00194-WCG Filed 07/20/20 Page 2 of 15 Document 24
estoppel remains applicable. That should have been the end of this Court’s inquiry. Accordingly,

this Court committed manifest error when, despite having concluded that the Medicare statute does

not “speak directly” to the issue of collateral estoppel, the Court nevertheless determined that the

doctrine of collateral estoppel does not apply to Medicare coverage rulings.

With regard to the presumption, respectfully, the Court’s quotation from Astoria omits what appear

to be the most relevant passages. The Court’s decision quotes Astoria as follows:

       Courts do not, of course, have free reign to impose rules of preclusion, as a matter
       of policy, when the interpretation of a statute is at hand. In this context, the question
       is not whether the administrative estoppel is wise but whether it is intended by the
       legislature.

Decision at 8 (citing 501 U.S. at 108). However, the sentences immediately following lay out the

presumption:

       The presumption holds nonetheless, for Congress is understood to legislate against
       a background of common-law adjudicatory principles. Thus, where a common-law
       principle is well established, as are the rules of preclusion, the court may take it as
       a given that Congress has legislated with an expectation that the principle will apply
       except when a statutory purpose to the contrary is evident.

Astoria, 501 U.S. at 108. Given the above and this Court’s conclusion that the Medicare Act does

not “speak directly” to the issue, there is no basis to conclude that Congress’ intent was to abrogate

the common law.

       Having determined that the statute does not “speak directly” to the issue of collateral

estoppel, this Court “turn[ed] to any relevant HHS regulatory guidance” as its basis for concluding

that the Secretary’s regulations foreclosed the application of collateral estoppel. Decision at 9; 10

(“These Medicare regulations reveal an administrative review structure incompatible with

applying collateral estoppel at the agency level.”) (emphasis added). Doing so was also manifest

error because it contradicts the instructions of the Supreme Court in Astoria, U.S. v. Texas, and

Green v. Block Laundry Machine Co., 490 U.S. 504, 521 (1989). As explained by the Supreme

                                                  3

        Case 1:20-cv-00194-WCG Filed 07/20/20 Page 3 of 15 Document 24
Court, the focus is on congressional/legislative intent, not the reasonableness or preferences of the

Secretary. Astoria, 501 U.S. at 109-10 (“absent clearly expressed congressional intent to the

contrary”); U.S. v. Texas, 507 U.S. at 535 (“an expression of legislative intent to supplant”); Green,

490 U.S. at 521 (must show “legislature intended such a change”); Meyer v. Rigdon, 36 F.3d 1375,

1379 (7th Cir. 1994) (“The purpose of Congress is the ultimate touchstone.”)(internal citations and

quotations omitted). Thus, reliance on the Secretary’s regulations as reflecting a non-existent

Congressional intent was manifest error.

       For the same reason, the determinative issue cannot be whether the Secretary acted to

foreclose or override collateral estoppel or whether the Secretary’s regulations are “reasonable.”

See Decision at 11 (“In the administrative realm, it is not unreasonable or arbitrary for the Secretary

to decide what stage deserves preclusive effect.”). The Secretary simply lacks the power to make

that decision or to enact regulations purporting to do so.2 Instead, given the presumption, the sole

issue is whether Congress expressed an intention that collateral estoppel should not apply to

Medicare cases. As this Court recognized, it did not.

       The Court’s citation to the Restatement (Second) of Judgments regarding preclusion and

“administrative tribunals” (Decision at 12) actually proves Plaintiff’s position. According to the

Restatement, preclusion should not apply if it “would be incompatible with a legislative policy” so

indicating. See BFP v. Resolution Trust Corp., 511 U.S. 531, 543 (1994). The Secretary is not

the legislature and the Supreme Court has informed courts how to determine what Congress’ intent



2
  Moreover, there is a significant legal difference between a ruling being accorded “precedential”
against non-parties compared to the same ruling giving rise to collateral estoppel effect in a
subsequent proceeding involving the same parties. A court or tribunal may be able to limit the
precedential effect of its own decisions, but it is not for the Secretary to decide the collateral
estoppel effect of its own decisions absent any Congressional authorization or intention to abrogate
the common law.

                                                  4

        Case 1:20-cv-00194-WCG Filed 07/20/20 Page 4 of 15 Document 24
was. Simply applying this Court’s own conclusion, because the statute does not “speak directly”

to the issue, the presumption was not rebutted and collateral estoppel applies.

        To the extent that the Court relied on provisions that allow the Secretary to “promulgate

regulations and make initial determinations”, that was erroneous in three ways. See Decision at 8

(citing 42 U.S.C § 1395ff(a)(1)). First, of course, that provision does not “speak directly” to the

issue of collateral estoppel and, therefore, cannot overcome the presumption. Second, if the text

of the statute is “compatible with preexisting practice”, then the presumption is not overcome. See

BFP, 511 U.S. at 543. Thus, because the provision is “compatible with [the] preexisting practice”

of collateral estoppel, again, the presumption is not overcome. Third, the Lanham Act contains a

similar provision3 and the Supreme Court concluded in B & B Hardware, Inc. v. Hargis Indust.,

Inc., 575 U.S. 138 (2015) that issue preclusion could apply based on agency determinations. Id.

at 151 (“We conclude that nothing in the Lanham Act bars the application of issue preclusion in

such cases.”). Thus, the similar Medicare provision cannot be used to overcome the presumption

and a conclusion to the contrary, again, contradicts the Supreme Court.

        Further, the Court erroneously concluded that the burden of showing the applicability of

collateral estoppel to Medicare cases was on Plaintiff. See Decision at 15 (“Without more,

Plaintiffs have failed to demonstrate that it is appropriate to apply the doctrine of collateral estoppel

on the basis of ALJ-level decisions in the Medicare context.”). Respectfully, that contradicts the

Supreme Court’s decision in Green. As explained there, given the presumption, the burden is on

the party contending that the common law principle of collateral estoppel does not apply (i.e., the

Secretary) to show that Congress did not intend so as reflected in the statute. Green, 490 U.S. at




3
  See 15 U.S.C § 1123 (“The Director shall make rules and regulations, not inconsistent with law,
for the conduct of proceedings in the Patent and Trademark Office under this chapter.”).
                                                   5

         Case 1:20-cv-00194-WCG Filed 07/20/20 Page 5 of 15 Document 24
621 (“A party contending that legislative action changed settled law has the burden of showing

that the legislature intended such a change”). In this regard, again, the Secretary’s regulations

cannot override Congress’ silence to abrogate the common law nor do they indicate anything about

Congress’ intent regarding collateral estoppel. Hence, this Court’s reliance on them as being a

reasonable exercise of the Secretary’s general rulemaking authority is also manifest legal error.

With the proper focus on what Congress intended and a proper application of the presumption that

common law doctrines (like collateral estoppel) apply, the conclusion that collateral estoppel

applies to Medicare cases is compelled. Plaintiff respectfully submits that the fundamental errors

with regard to the presumption of collateral estoppel and the burden of proof appear to have caused

the Court’s analysis to proceed from the wrong perspective.

        Moreover, the Court misapprehended the procedural facts of Astoria and how they relate

to the present case. As discussed in Astoria, the Age Discrimination in Employment Act (ADEA)

created by Congress includes a two-step approach to litigating discrimination claims. First, if the

State where the claimant resides has its own age-discrimination law, the claimant must pursue his

claim with the State before filing suit in federal court. Astoria, 501 U.S. at 111. Under the statute,

the claimant may not file suit in federal court until 60 days after proceedings have been filed under

the State law “unless such proceedings have been terminated earlier.” Id. Therefore, a claimant

must first pursue State remedies before filing suit in federal court on the same claim based on the

same conduct. B & B Hardware, 575 U.S. at 152 (discussing Astoria, “then sued in court about

the same alleged conduct”). Accordingly, it would be inconsistent with the filing requirements of

the Act to give preclusive effect to the earlier State proceedings in the later federal litigation related

to the same claim. Thus, the Supreme Court held that the filing requirements of the Act evidenced




                                                    6

         Case 1:20-cv-00194-WCG Filed 07/20/20 Page 6 of 15 Document 24
a congressional intent to abrogate the presumption of collateral estoppel in this context. Astoria,

501 U.S. at 110-11.

        By contrast, the present case concerns applying traditional principles of collateral estoppel

across different claims. That is, Plaintiff contends that the Secretary is barred by collateral estoppel

from denying Medicare coverage on the claim at issue as a result of the ALJ’s final decisions on

different claims. Again, the statute does not “speak directly” to changing the common law on this

issue and, therefore, the presumption in favor of common law is not overcome.

        Because of this Court’s differing understanding of what claims were at issue/the procedural

posture in Astoria, the Court’s “strictly pro forma” quotation from B & B Hardware does not stand

for the proposition cited by the Court. Decision at 14. As explained in Astoria and recounted in

B & B Hardware, when state proceedings on a claim are a prerequisite to a federal action, the state

proceedings on the same claim cannot give rise to collateral estoppel in the federal action of the

same claim. However, the decisions on which collateral estoppel is based in this case are not for

the same claim as the decision being appealed. Nevertheless, B & B Hardware’s focus on and

analysis of the statutory content of the Lanham Act (rather than of the Patent and Trademark Office

Director’s regulations) to determine congressional intent illustrates the proper judicial analysis.

        The Court’s concern that if collateral estoppel were applied plaintiffs could obtain

“declaratory judgments”, somehow avoid the presentment requirement, or render judicial review

“pro forma” is mistaken and appears to stem from the confusion about Astoria and which claims

are the subject of collateral estoppel and judicial review. Decision at 14-15. If collateral estoppel

is properly applied to Medicare cases, when a represented beneficiary’s first claim is submitted, it

would go through the regular claims process, including review by an ALJ and the MAC - if

necessary. If the beneficiary is successful before an ALJ and the Secretary chose not to appeal the



                                                   7

         Case 1:20-cv-00194-WCG Filed 07/20/20 Page 7 of 15 Document 24
decision, the decision would then become final. Likewise, if beneficiary is successful before the

MAC, the decision would then become final. When subsequent claims are submitted, each would

go through the regular claims process. At each stage (assuming no change in circumstances), the

beneficiary would contend that the Secretary was bound by collateral estoppel based on the

decision in the first case. If the beneficiary’s claim was denied by an ALJ and then the MAC, the

beneficiary could file suit in this Court, again, arguing collateral estoppel. In the first instance,

this Court’s review would be whether the elements of collateral estoppel are present. Thus,

applying collateral estoppel would not avoid the claims process or constitute a declaratory

judgment.

       For the same reasons, this Court’s attempt to distinguish the Supreme Court’s analysis and

holding in B & B, as “limited to TTAB decisions under the Lanham Act” is fundamentally

incorrect. Unlike in Astoria, there is nothing in either B & B Hardware or this case that would

“risk rendering judicial review … pro forma” (Decision at 14) because both involve different

claims where the absence of further review on the first ruling was the choice of the estopped party.

In B & B Hardware, the TTAB’s decision which the Supreme Court held could give rise to

collateral estoppel was itself never reviewed by any federal court. Notably, TTAB opposition

decisions are subject to de novo review by Article III courts, either a district court or the Federal

Circuit, yet the failure of Hargis to seek judicial review of the adverse TTAB decision did not

foreclose application of collateral estoppel. See 575 U.S. at 160 (noting that district court

adjudications of particular usages would clearly have preclusive effect in another district court and

asking “Why would unchallenged TTAB decisions be different?”). Just as for the TTAB, the

unchallenged and now-final Medicare coverage ALJ decisions should give rise to issue preclusion

where, as here, “the ordinary elements of issue preclusion are met.” Id. Hence, this Court’s



                                                 8

        Case 1:20-cv-00194-WCG Filed 07/20/20 Page 8 of 15 Document 24
concern that a court reviewing the second case or claim would be restricted from revisiting the

merits of the unchallenged administrative decision is misplaced—avoiding such duplication of

effort is the very purpose of the doctrine of collateral estoppel.

       Moreover, judicial review of matters where collateral estoppel applies is not pro forma.

Instead, those cases seek the application of the common law Congress is presumed to have

legislated in reliance on and to obtain the benefits of the very purposes of collateral estoppel. In

B & B Hardware and EZ Loader Boat Trailers, Inc. v. Cox Trailers, Inc., 746 F.2d 375 (7th Cir.

1984) collateral estoppel applied to preclude a full litigation on the merits in federal court and

those cases were clearly not pro forma.

       Further, the Court appeared to be under the erroneous impression that (because the

Secretary chose not to appear before the ALJ hearing Mrs. Prosser’s claim), matters in the prior

decisions were not litigated “on the merits”, “actually litigated”, or that Mrs. Prosser was not put

to her burden of proof. See Decision at 11-12. That is directly contradicted by the Record, the

statute, and the regulations. See, e.g., Exhibit K at 4 (“The burden of proving each element of a

Medicare claim lies with [Mrs. Prosser] and is by a preponderance of the evidence (i.e., satisfied

through the submission of sufficient evidence in accordance with Medicare rules).”) (citing statues

and regulations). Regardless of whether the Secretary chose to appear or not, Mrs. Prosser was

put to her burden of proof and satisfied it in each of the favorable, final decisions on which

collateral estoppel is based.

       By contrast to a default judgment,4 the Secretary both had the opportunity to appear and

Plaintiff was put to her burden of proof and the risks and expense of meeting that burden. In such



4
  In a default, the plaintiff is not put to their burden of proof and the allegations of the Complaint
are taken as true. See, e.g., Quincy Bioscience, LLC v. Ellishbooks, 957 F.3d 725, 729 (7Th Cir.
2020). As a result, normally, a default judgment cannot form the basis for collateral estoppel in a
                                                  9

        Case 1:20-cv-00194-WCG Filed 07/20/20 Page 9 of 15 Document 24
a situation, a matter is “actually litigated” and decided on the merits. See Restatement (Second) of

Judgments § 27 cmt. d (1982) (“When an issue is properly raised, by the pleadings or otherwise,

and is submitted for determination and is determined, the issue is actually litigated.”); Matter of

Garner, 56 F.3d 677, 680 (5th Cir. 1996) (defendant who answered Complaint but did not otherwise

appear, bound by collateral estoppel because plaintiff put to burden of proof). Thus, in the present

case, the matter was “litigated on the merits”/“actually litigated” because Mrs. Prosser was put to

her burden of proof and the risks and expense of meeting that burden. The Secretary’s decision

not to appear at the ALJ hearing only means that the Secretary relied on Mrs. Prosser having to

meet that burden of proof as the Secretary’s only defense.

         Respectfully, the Court is incorrect in concluding that unappealed ALJ decisions are not

“final” decisions of the Secretary or are merely “tentative” or are “not sufficiently firm.” Decision

at 10.    Under the Secretary’s own regulations and publications in the FEDERAL REGISTER,

unappealed ALJ decisions are the “final decisions” of the Secretary and are not “tentative.”

Decision at 12. See 70 Fed.Reg. 36386-7 (June 23, 2005) (“The ALJ’s within the Office of

Medicare Hearings and Appeals issue the final decisions of the Secretary, except for decisions

reviewed by the Medicare Appeals Council.”); 42 C.F.R. §§ 405.1102 (“a written request for

Council review [of an ALJ decision] within 60 calendar days”; 405.1114 (“The Council dismisses

a request for review if the party requesting review did not file the request within the stated period

of time and the time for filing has not been extended.”). Whether the Secretary took advantage of

his opportunity to appear at the ALJ hearings simply has no bearing on whether the decisions of

the ALJs are “final.”



subsequent action between the same parties relating to the same issues. See, e.g., Meyer v. Rigdon,
36 F.3d 1375, 1379 (7th Cir. 1994) (“a default judgment is normally not given preclusive effect
under the collateral estoppel doctrine because no issue has been ‘actually litigated’”).
                                                 10

         Case 1:20-cv-00194-WCG Filed 07/20/20 Page 10 of 15 Document 24
          With regard to the number of ALJ appeals and alleged practicality of the Secretary to

appear in them, this Court stated: “the court accepts that the even several thousand beneficiary

appeals filed annually makes it virtually impossible for the Secretary to be represented at every

ALJ-level hearing.” Decision at 13. Respectfully, to the extent that this issue is relevant at all, the

proper inquiry is: how many beneficiary’ ALJ appeals are there each year where the beneficiary is

represented? This is so because it is only in the context of a represented beneficiary that the

Secretary has all the rights of a litigant to present evidence, etc. See Dkt. #9 at 7. On this issue,

the Secretary offered no evidence of any kind. Instead, the Secretary represented to the Court that

“over 400,00 Medicare claim appeals are filed each year at the ALJ level.” See Dkt. #13 at 28. In

her papers, Mrs. Prosser showed that the true number of ALJ appeals (of all types) filed last year

was ~44,000 and that the number of beneficiary appeals is on the order of ~5,000. See Dkt. #16

at 7-8. However, as Plaintiff indicated, there is no information on the number of beneficiary

appeals where the beneficiary is represented. Id. If only five beneficiaries, e.g., were represented

on appeal, it certainly would not be “virtually impossible” for the Secretary to appear. The same

is true for 10, 20, etc. represented beneficiary appeals. Mrs. Prosser’s point here is that there is

simply no evidence to support the conclusion that it is “virtually impossible” for the Secretary to

appear.

          Reconsideration of the Court’s July 6 Decision and Order should be granted.

II. CERTIFICATION

          Pursuant to 28 U.S.C. § 1292(b), this Court may certify an interlocutory order for

immediate appeal if the Court believes that the order involves a controlling question of law as to

which there is a substantial ground for difference of opinion the resolution of which will materially

advance the litigation. The invocation of § 1292(b) should be limited to “exceptional cases” in



                                                  11

          Case 1:20-cv-00194-WCG Filed 07/20/20 Page 11 of 15 Document 24
which an appellate decision “may obviate the need for protracted and expensive litigation.” See

Fed. Deposit Ins. Corp. v. First Nat. Bank of Waukesha, Wisc., 604 F.Supp. 616, 620 (E.D. Wisc.

1985).

         Section 1292(b) presents four statutory requirements, which the party seeking certification

bears the burden of showing: 1) there must be a question of law; 2) it must be controlling; 3) it

must be contestable; and 4) its resolution must speed up the litigation. See Ahrenholz v. Board of

Trustees of Univ. of Illinois, 219 F.3d 674, 675 (7th Cir. 2000). A district court has a “duty” to

certify an order for immediate appeal if all of the criteria are met. Id. at 677.

         A. There is a Question of Law

         As explained by the Seventh Circuit, “question of law” in the context of § 1292(b), “has

reference to the meaning of a statutory or constitutional provision, regulation, or common law

doctrine[.]” Id. at 676. Here, the Court’s Order concerns the meaning of statutory provisions,

regulations, and a common law doctrine.

         B. It is Controlling

         In order to be a “controlling” question of law, the resolution of the issue must affect the

course of the litigation. See, e.g., DeKeyser v. Thyssenkrupp Waupaca, Inc., 2009 WL 750278

(E.D. Wisc. March 20, 2009) (Griesbach, J.). Here, a decision on whether collateral estoppel

applies will clearly affect the course of the litigation. If collateral estoppel applies, then the risks

and expenses of full merits briefing will be avoided. Indeed, absent the application of collateral

estoppel at this stage, then the very purposes of collateral estoppel will be rendered moot.

         In addition to “controlling” in the present case, some courts consider whether resolution of

the issue can contribute to the resolution of a wide spectrum of cases. See Fed. Deposit, 604

F.Supp. at 620. As this Court is aware, the issue of collateral estoppel and Medicare is currently



                                                  12

         Case 1:20-cv-00194-WCG Filed 07/20/20 Page 12 of 15 Document 24
being litigated in cases across the country. In addition, as noted, each TTFT patient can result in

multiple cases each year. Thus, resolution of the collateral estoppel issue would contribute to the

resolution of a spectrum of cases.

       C. It is Contestable

       Whether, as a matter of law, collateral estoppel can apply to Medicare cases is, at least, a

matter that is contestable. While Mrs. Prosser believes that the instructions from the Supreme

Court in multiple cases are clear, the Secretary disputes the point and (at first consideration) this

Court has decided otherwise. At a minimum, Mrs. Prosser’s position is a reasonable one and is

based on the rulings of the Supreme Court. Thus, at a minimum, the issue is contestable.

       D. Resolution Would Speed Up the Litigation

       Resolution of the collateral estoppel issue would speed up the litigation in that it would

avoid the need for a full merits inquiry. In the absence of reconsideration or certification, this case

will proceed with full briefing on the merits of the underlying litigation. That briefing will require

both the parties and this Court to conduct a detailed review of the Record and to consider numerous

legal arguments the resolution of which involve complex matters of law. One such matter, e.g., is

the application of the Supreme Court’s recent decision in Azar v. Allina Health Services, 139 S.Ct.

1804 (2019). There, the Supreme Court held that the Medicare Act’s notice and comment

requirements (42 U.S.C. § 1395hh) rather than the Administrative Procedure Act’s notice and

comment requirements (5 U.S.C. § 553) applied to the Medicare program. Under the Medicare

notice and comment provisions, notice and comment is required for “any rule, requirement, or

other statement of policy” that “establishes or changes a substantive legal standard governing …

the payment for services.” When notice and comment is applicable, 60 day’s notice (rather than




                                                  13

        Case 1:20-cv-00194-WCG Filed 07/20/20 Page 13 of 15 Document 24
30 under the APA) is required. In the present case, the Secretary did not comply with the Medicare

notice and comment requirements in issuing the LCD that was used to deny Mrs. Prosser’s claim.

This is just one of the complex issues this Court would be faced with. Thus, resolution of the

collateral estoppel issue would speed up the litigation and avoid the very expense and uncertainties

that collateral estoppel exists to avoid.

                                            CONCLUSION

        For the reasons stated here, Plaintiff respectfully requests that the Court reconsider its July

6, 2020 decision, and grant summary judgment in favor of Ms. Prosser because the Secretary failed

to rebut the presumption in favor of applying common law doctrines such as collateral estoppel in

Medicare proceedings, because the Medicare statutes contain no basis for concluding that

Congress intended for the common law doctrine of collateral estoppel to be abrogated in Medicare

cases, and because all of the elements for applying collateral estoppel have indisputably been met

based on Ms. Prosser's favorable rulings on the identical issues already fully and finally litigated

in her separate Medicare claims.

In the alternative, Mrs. Prosser requests that the Court certify its Order under § 1292(b) for

immediate appeal. Doing so would allow the Circuit court to resolve this important legal issue in

an expeditious fashion without forcing Mrs. Prosser to suffer the very increased expense and

uncertainties that collateral estoppel is intended to avoid.

        Dated: July 20, 2020
                                               Respectfully submitted,
                                               PARRISH LAW OFFICES
                                               Attorneys for Plaintiffs
                                               By: James C. Pistorino
                                               (Admission to E.D. Wisconsin forthcoming)
                                               788 Washington Road
                                               Pittsburgh, PA 15228
                                               Telephone: (412) 561-6250
                                               james@dparrishlaw.com

                                                  14

        Case 1:20-cv-00194-WCG Filed 07/20/20 Page 14 of 15 Document 24
                            DAVIS & PLEDL, SC
                            Attorneys for Plaintiffs
                            /s/ Robert Theine Pledl
                            __________________________________
                            By: Robert Theine Pledl
                            By: Victoria Davis Davila
                            1433 N. Water Street – Suite 400
                            Milwaukee, WI 53202
                            Telephone: (414) 488-1354
                            rtp@davisandpledl.com
                            vldd@davisandpledl.com




                              15

Case 1:20-cv-00194-WCG Filed 07/20/20 Page 15 of 15 Document 24
